Title: John Adams to Abigail Smith, 11 April 1764
From: Adams, John
To: Adams, Abigail


     
      My ever dear Diana
      Braintree Ap. 11th. 1764
     
     The Room which I thought would have been an Hospital or a Musaeum, has really proved a Den of Thieves, and a scene of Money Changers. More Persons have been with me about Business, since I shut up, than a few, and many more than I was glad to see, for it is a sort of Business that I get nothing by, but Vanity and Vexation of Spirit. If my Imprisonment had been in Consequence of Bankruptcy, I should not have endured much more Mortification and Disquiet. I wish this Day was a Fast, as well as Tomorrow, that I might be sure of two Days Tranquility, before my Departure. I am not very impatient at present: Yet I wish I was at Boston. Am somewhat fearful of foul weather, on Fryday. If it should be, the very first fair Opportunity must be embracd.
     Abstinence from all, but the cool and the soft, has hitherto agreed with me very well; and I have not once transgressed in a single Iota. The Medicine we have taken is far from being loathsome or painful or troublesome, as I own I expected. And if I could but enjoy my Retreat in silence and solitude, there would be nothing Wanting but Obliviscence of your Ladyship, to make me as Happy as a Monk in a Cloyster or an Hermit in his Cell. You will wonder, perhaps at my calling in Monks and Hermits, on this Occasion, and may doubt about the Happiness of their situations: Yet give me leave to tell you freely, the former of these are so tottally absorbed in Devotion and the latter in Meditation, and such an Appetite, such a Passion for their Respective Employments and Pleasures grows habitually up in their Minds, that no Mortals, (excepting him who hopes to be bound to your Ladyship in the soft Ligaments of Matrimony) has a better security for Happiness than they.
     Hitherto I have written with the Air and in the style of Rattle and Frolick; but now I am about to shift to the sober and the Grave.—My Mamma is as easy and composed, and I think much more so than I expected. She sees We are determined, and that opposition would be not only fruitless, but vexatious, and has therefore brought herself to acquiesce, and to assist in preparing all Things, as conveniently and comfortably as she can. Heaven reward her for her kind Care, and her Labours of Love!
     
     I long to come once more to Weymouth before I go to Boston. I could, well enough. I am as well as ever, and better too. Why should not I come? Shall I come and keep fast with you? Or will you come and see me? I should be glad to see you in this House, but there is another very near it, where I should rejoice much more to see you, and to live with you till we shall have lived enough to ourselves, to Glory, Virtue and Mankind, and till both of us shall be desirous of Translation to a wiser, fairer, better World.
     
      I am, and till then, and forever after will be your Admirer and Friend, and Lover,
      John Adams
     
    